DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21is objected to because of the following informalities:  the period from “and.” in line 28 should be deleted.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  line 3, “comprises a second roll is for having…” is awkward and unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 33-34, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith 5,247,717.

Independent Claim 21: Smith discloses a cannabis plant processing system for processing *[cannabis plant material having at least two types of constituent parts attached together}, the system comprising: 
a plant stripping apparatus (122, 104, Fig. 7) configured to detach the constituent parts of the plant material from each other, the plant stripping apparatus having an input (from the left, as received from conveyors 102, 104) and an output (at the right of 122, 104 for deposit of material into hopper 114), the plant stripping apparatus having a first direction and having a second direction oriented substantially perpendicular to the first direction, the plant stripping apparatus comprising: 
a frame (10); 
at least one roll (122) rotatably mounted on the frame to rotate about a rotation axis (defined through its center), the at least one roll having a first working surface, the first working surface being substantially cylindrical in shape (122 is a roller); 
a plurality of stripping fingers (124, 120) including a first group of stripping fingers (124), the first group of stripping fingers extending substantially radially outwardly from the first working surface on the at least one roll (as seen in Fig. 7); 
a second working surface (belt 118) being mounted relative to the frame in an orientation substantially parallel to the rotation axis of the at least one roll (as seen in Fig. 7), the second working surface being oriented in substantial opposition to at least a portion of the first working surface to define a gap therebetween (below 122 and above 118) to form a Page 2 of 14Appln. No. 16/559,764Response dated April 18, 2022Responsive to Office Action mailed December 16, 2021pathway for movement of cannabis plant materials between the working surfaces; 
wherein at least a portion of the first group of stripping fingers extend into the gap between the first and second working surfaces (Fig. 7);
wherein the first group of stripping fingers are movable with respect to the second working surface by rotation of the at least one roll with respect to the frame (as indicated by the counter-clockwise arrow in Fig. 7); 
wherein the rotation axis of the at least one roll is located over the second working surface such that the gap between the first and second working surfaces is substantially vertically oriented (as seen in Fig. 7); and
 wherein each of the stripping fingers of the first group of stripping fingers has a substantially uniform width from a base of the stripping finger to a tip of the stripping finger opposite of the base (col, 3, lns. 12-14), as per claim 21.

*An apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure, in this case the cannabis plant material, does not impart patentability to the claims. 
	

Dependent Claims 22-24, 33-34, 41: Smith further discloses wherein the plurality of stripping fingers (124, 120) includes a second group of stripping fingers (120) extending outwardly from the second working surface (118), the first group of fingers being laterally offset with respect to the second group of fingers such that fingers of the first group of fingers move by fingers of the second group of fingers substantially without contact between the fingers of the first and second groups (col. 2, lns. 12-19), as per claim 22;  
wherein the fingers of the first group of fingers (124) extend along first circumferential lines on the first working surface (122) and the fingers of the second group of fingers (120) extend along second circumferential lines on the second working surface (118), the first circumferential lines being laterally offset with respect to the second circumferential lines so that fingers of the first group of fingers move by fingers of the second group of fingers (col. 2, lns. 12-19), as per claim 23;
wherein the at least one roll of the plant stripping apparatus (122, 104) comprises a first roll (122) and additionally comprises a second roll (116) is for having the second working surface (118) thereon and being rotatably mounted on the frame (2) to rotate about an axis (defined through the center of 116) substantially parallel to the rotation axis (defined through the center of 122), the second group of stripping fingers (120) extending substantially radially outwardly from the second working surface, as per claim 24;
wherein the first working surface (122) is movable with respect to the frame (2, as indicated by the counter-clockwise rotation arrow seen in Fig. 7) to move the first working group of stripping fingers (124) with respect to the frame, and the second working surface (118) is movable with respect to the frame (as indicated by the clockwise rotation arrow in Fig. 7) to move the second working group of stripping fingers (120) with respect to the frame, as per claim 33;
wherein a speed of movement of the first working surface (122) with respect to the frame (2) is greater than a speed of movement of the second working surface (118) with respect to the frame (as determined by an operator of the machine, see col. 5, ln. 66-col. 6, ln. 15), as per claim 34;
wherein a speed of movement of the stripping fingers of the group on one of the working surfaces is greater than a speed of movement of the stripping fingers of the group another one of the working surfaces (as determined by an operator of the machine, see col. 5, ln. 66-col. 6, ln. 15), as per claim 41.



Claim(s) 35-36, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triquart et al. DD 271253 A1.

Independent Claim 35: Triquart discloses a cannabis plant processing system for processing *[cannabis plant material having at least two types of constituent parts attached together], the system comprising: 
a plant stripping apparatus (5, 7) configured to detach the constituent parts of the plant material from each other, the plant stripping apparatus having an input (at substantially 3 o’clock of 5) and an output (at substantially 1 o’clock of 5), the plant stripping apparatus having a first direction and having a second direction oriented substantially perpendicular to the first direction, the plant stripping apparatus comprising: 
a frame (unnumbered); 
a pair of rolls (also 5, 7) each rotatably mounted on the frame to rotate about a respective rotation axis (about their respective centers as indicated by the rotation arrows of Fig. 1), a first one of the rolls (7) having a first working surface and a second one of the rolls (5) having a second working surface, the first and second working surfaces being substantially cylindrical in shape (seen in Fig. 1), a portion of the first working surface being positioned in a spaced and opposed relationship to a portion of the second working surface to define a gap therebetween to form a pathway for movement of cannabis plant materials between the working surfaces (as seen in Fig. 1); 
a plurality of stripping fingers (8, 10) including a first group of stripping fingers (8) extending substantially radially outwardly from the first working surface on the first roll such that a portion of the first group of stripping fingers extend into the gap (Fig. 1), the plurality of stripping fingers including a second group of stripping fingers (10) extending substantially radially outwardly from Page 5 of 14Appln. No. 16/559,764Response dated April 18, 2022Responsive to Office Action mailed December 16, 2021 the second working surface on the second roll such that a portion of the second group of stripping fingers extend into the gap (Fig .1); 
wherein the fingers of the first group are laterally offset with respect to the fingers of the second group in the gap such that fingers of the first group of fingers move by fingers of the second group of fingers substantially without contact between the fingers of the first and second groups when at least one of the rolls is rotated with respect to the frame (see claim 3); and 
wherein the rotation axis of the at least one roll is located over the second working surface such that the gap between the first and second working surfaces is substantially vertically oriented (as seen in Fig. 1), as per claim 35.  

*An apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure, in this case the cannabis plant material, does not impart patentability to the claims. 

Dependent Claims 36, 40: Triquart further discloses wherein the fingers of the first group of fingers (8) extend along first circumferential lines on the first working surface (7) and the fingers of the second group of fingers (10) extend along second circumferential lines on the second working surface (5), the first circumferential lines being laterally offset with respect to the second circumferential lines so that fingers of the first group of fingers move by fingers of the second group of fingers (see claim 3), as per claim 36;  
wherein the first roll (7) and the second roll (5) are rotatable at different rotation speeds such that the first roll moves the first group of stripping fingers (8) through the gap at a different speed than the second roll moves the second group of stripping fingers (10) relative to each other to facilitate a stripping action on plant material passed through the gap (see the boxed text of the attached translation), as per claim 40.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 18, 2022